Order unanimously reversed on the law without costs and petition granted in accordance with the following Memorandum: Family Court erred by failing to increase respondent’s weekly maintenance payments to petitioner to $32.50, the amount set forth in the parties’ amended stipulation, which was incorporated but not merged into the divorce judgment. When respondent agreed to pay maintenance in the amount of $32.50 per week, he was working three jobs and grossing $785 biweekly. In August 1989, respondent obtained an order modifying maintenance to $20 per week. In his findings of fact, the Hearing Examiner concluded *697that respondent was disabled and had to give up one of his jobs, causing him to lose $1,500 through May 1989. When respondent was no longer disabled, petitioner sought to have the stipulated amount of maintenance reinstated. Although the Hearing Examiner concluded that respondent was then grossing $800 biweekly from only one job, he refused to increase maintenance to petitioner, who was, as acknowledged in the Hearing Examiner’s earlier decision, living below the poverty level. (Appeal from Order of Niagara County Family Court, Halpin, J.—Support.) Present—Callahan, J. P., Pine, Balio, Lawton and Doerr, JJ.